EXHIBIT24 POWER OF ATTORNEY The undersigned, acting in the capacity or capacities stated with their respective names below, hereby constitute and appoint Neal V. Fenwick, Kathleen D. Schnaedter and Pamela R. Schneider, and each of them severally, the attorneys-in-fact of the undersigned with full power to them and each of them to do any and all acts and things and to execute any and all instruments which said attorneys-in-fact may deem necessary or advisable to comply with the Securities Act of 1933, as amended (the “Securities Act”), and any rules, regulations and requirements of the Securities and Exchange Commission in respect thereof in connection with the filing under the Securities Act of a Registration Statement on Form S-8 (the “Registration Statement”) in respect of the ACCO Brands Corporation Incentive Plan and any and all amendments thereto as may be necessary or desirable, including, but without limiting the generality of the foregoing, the power and authority to sign the name of ACCO Brands Corporation and the names of the undersigned directors and officers in the capacities indicated below to such Registration Statement and all amendments or post-effective amendments thereto: Signature Title Date /s/Boris Elisman President and Chief Executive Officer Boris Elisman /s/Neal V. Fenwick (principal executive officer) Executive Vice President and Chief Financial Officer May12, 2015 Neal V. Fenwick /s/Kathleen D. Schnaedter (principal financial officer) Senior Vice President, Corporate Controller and Chief Accounting Officer May12, 2015 Kathleen D. Schnaedter /s/RobertJ. Keller (principal accounting officer) May12, 2015 RobertJ. Keller /s/George V. Bayly Chairman of the Board of Directors May12, 2015 George V. Bayly /s/James A. Buzzard Director May12, 2015 James A. Buzzard /s/Kathleen S. Dvorak Director May12, 2015 Kathleen S. Dvorak /s/Robert H. Jenkins Director May12, 2015 Robert H. Jenkins /s/Pradeep Jotwani Director May12, 2015 Pradeep Jotwani /s/Thomas Kroeger Director May12, 2015 Thomas Kroeger Director May12, 2015 Signature Title Date Michael Norkus /s/E. Mark Rajkowski Director Mark Rajkowski Director May12, 2015
